UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2248



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF AGRICULTURE;
UNITED STATES FOREST SERVICE; VIRGINIA STATE
POLICE; VIRGINIA DEPARTMENT OF SOCIAL SER-
VICES; VIRGINIA DEPARTMENT OF CORRECTIONS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (MISC-00-37-7)


Submitted:   October 26, 2000              Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Paul Turner appeals the district court’s order denying

his motion for leave to proceed in forma pauperis.       The district

court denied the motion because Turner failed to comply with the

terms of a prefiling injunction.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny the motion for leave to proceed in forma pauperis

and dismiss the appeal on the reasoning of the district court.    See

Turner v. United States Dep’t of Agric., No. MISC-00-37-7 (W.D. Va.

Sept. 15, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             DISMISSED




                                   2